Citation Nr: 0940040	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-35 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected migraine headaches.

2.  Entitlement to service connection for arthritis of the 
hands, to include as due to cold and heat exposure.

3.  Entitlement to service connection for a neck and cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Raymond LeJeune, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1955 to September 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2003 and 
August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the 
RO.  A transcript of that hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

Migraine Headaches

The Veteran has essentially contended that his service-
connected migraine headaches are more severe than reflected 
by the currently assigned 10 percent disability rating.  
Following a review of the evidence of record, the Board finds 
that additional development is needed with respect to the 
Veteran's claim.

During the July 2009 Travel Board hearing, the Veteran 
testified that he had received treatment for his migraine 
headaches at a VA medical facility.  Currently associated 
with the claims file are the Veteran's VA outpatient 
treatment records dated from June 2001 to February 2008.  
However, records from the Veteran's most recent medical 
treatment have not been obtained.  The Board observes that VA 
shall, if authorized, obtain all relevant medical records, 
including private medical records.  38 C.F.R. § 3.159(c)(1).  
As such, the Board finds that it has no choice under the law 
but to remand this matter further development, as these 
records may prove beneficial in deciding the Veteran's claim 
for an increased disability rating.  

Arthritis of the Neck

The Veteran essentially claims that he has a neck condition 
that is related to his period of active service.  The 
Veteran's service treatment records show that he was treated 
intermittently for neck and shoulder pain.  A November 1957 
service treatment record shows his report of recurrent pain 
in the back of his neck since twisting his back while lifting 
a case of eggs in 1956; the diagnosis was myositis.    
A March 1958 service-treatment record shows that the Veteran 
underwent an X-ray examination after reporting pain in his 
lower back following a fall in 1955.; the examiner noted that 
an X-ray was not taken at the time of the incident.  The 
March 1958 X-ray examination did not assess the Veteran's 
cervical spine.  In the September 1958 separation report of 
medical examination, the Veteran was noted to have frequent 
headaches following a fall in 1957, which were associated 
with tightness of the cervical muscles.

The medical evidence reveals that the Veteran was diagnosed 
with degenerative disc disease of the cervical spine in 
February 2001.

In support of his claim, the Veteran submitted medical 
opinions from his private treating physicians with regards to 
his neck condition.  In letters dated in May 2001, October 
2001, November 2002, and April 2005, G.M.S., M.D., 
essentially indicated that he reviewed the Veteran's "file" 
and is of the opinion that the Veteran's cervical spine 
condition is related to an injury he incurred during his 
military service.  Additionally, the Veteran's private 
physician, P.S.G., M.D., stated in an April 2005 letter that 
he reviewed the Veteran's medical records from as early as 
1955 and that the arthritic changes in the Veteran's neck 
must have developed from his in-service fall.  Also 
associated with the claims file is an April 2002 letter from 
Dr. W.A.D., Sr. D.C. in which the physician reported treating 
the Veteran intermittently during the previous twenty-five 
years for pain in his neck.  Dr. W.A.D., Sr. stated that he 
read the Veteran's "C" report from his service records and 
was of the opinion that the Veteran's pain and impingements 
were probably directly due to in-service injuries. 

In April 2006, the Veteran underwent a VA neurological 
examination, at which time he reported having a neck injury 
from the 1955 and 1957 in-service falls.  It is unclear from 
the associated examination report as to whether the Veteran's 
claims file was reviewed.  Following a physical examination 
and review of a February 2001 private X-ray report of the 
cervical spine, the diagnosis was degenerative disc disease 
of the cervical spine with chronic neck and should pain and 
chronic headache.  No opinion was provided as to whether the 
Veteran's diagnosis was related to his military service.  
Similarly, no discussion was provided as to the private 
medical opinions of record that related the Veteran's neck 
condition to his military service.

In light of the foregoing, the Board finds that additional 
development is needed with respect to assess the nature, 
severity, and etiology of the Veteran's diagnosed neck 
condition.  While the medical evidence includes medical 
opinions relating the Veteran's condition to his military 
service, it is unclear as to the underlying medical basis of 
the opinions rendered and whether the opinions are based on a 
complete review of the Veteran's claims file.  Additionally, 
the April 2006 VA examination of record does not provide an 
opinion as to the etiology of the Veteran's neck diagnosis.  
The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Board needs additional information in order to make a 
determination as to whether the Veteran's current diagnoses 
are related to an in-service incident or occurrence.  As 
such, on remand, the Veteran should be scheduled for a VA 
examination so that a medical opinion can be obtained 
regarding whether any diagnosed neck condition is related to 
military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).
 
Arthritis of the Hands

Here, the Veteran has claimed that he has arthritis of the 
bilateral hands that is related to his military service.  
Specifically, he has attributed his condition to exposing his 
hands to extreme cold and hot temperatures while serving as a 
cook.  
The Veteran's service personnel records were obtained and 
reflect that his military occupational specialty was as a 
cook.

The medical evidence of record shows that the Veteran was 
diagnosed with mild degenerative arthritis of the hands in 
December 2001.

In the April 2002 letter from the Veteran's private treating 
physician Dr. W.A.D.L., Sr., discussed above, the physician 
opined that the Veteran's diagnosed mild joint degeneration 
of the hands was probably due to the Veteran's in-service 
injuries.  

The claims file includes the May 2001, October 2001, and 
November 2002 letters from Dr. G.M.S. which provide the 
physician's opinion as to  the Veteran's bilateral hands 
claim.  In essence, Dr. G.M.S. recounted the Veteran's report 
of his hand being exposed to excessive hot and cold 
temperatures that resulted in pain in his hands.  Dr. G.M.S. 
stated that the Veteran had been diagnosed with mild 
degenerative arthritis in both hands and that the Veteran's 
condition was related to his military service.    

During the April 2006 VA neurological examination, the 
Veteran was diagnosed with peripheral neuropathy of the 
hands, likely to be diabetic peripheral neuropathy.  No 
opinion or discussion was provided as to the Veteran's 
previous diagnosis of arthritis of the hands or to the 
private medical opinions relating the Veteran's condition to 
his military service.  

In this case, the Board finds that additional medical 
development is warranted with regards to the Veteran's claim.  

Given the nature of the Veteran's military service and the 
medical evidence currently of record, the Board finds that 
additional development is needed as the medical evidence of 
record inadequate with which to decide the Veteran's claim.  
Specifically, the private medical opinions of record relating 
the Veteran's hand condition to his military service are 
speculative at best, as the private physicians did not 
provide the medical basis for the opinions reached or either 
couched their opinions in speculative terms.  Moreover, the 
April 2006 VA examination did not fully assess the Veteran's 
bilateral hand condition or discuss the previous diagnosis of 
arthritis in the hands and private opinions of record.  Thus, 
under VA's duty to assist, the Veteran must be provided with 
an appropriate VA examination so that an opinion can be 
provided regarding whether any diagnosed bilateral hand 
condition is related to the Veteran's military service.  See 
Colvin, 1 Vet. App. 171; Hatlestad, 3 Vet. App. 213.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the Veteran's VA medical treatment 
records dated from February 2008 until the 
present.  All relevant records obtained 
shall be associated with the claims file.  
If attempts to obtain said records reveal 
that the Veteran was not treated at a VA 
medical facility beyond February 2008, or 
are otherwise unavailable or unobtainable, 
the RO shall so indicate. 

2.  Upon completion of the above 
development and review of the evidence 
obtained (or lack thereof), the RO/AMC 
shall consider whether any further 
evidentiary or procedural development is 
necessary, to include affording the 
Veteran a VA examination, in regard to the 
issue of entitlement to an initial 
disability rating in excess of 10 percent 
for service-connected migraine headaches 

3.  The RO shall schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed 
cervical spine disorder.  The entire 
claims file must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the record, the 
examiner should identify any current 
disability of the cervical spine.  Then, 
the examiner should state an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any cervical spine disability is related 
any documented in-service reports of neck 
pain, an in-service injury, or is 
otherwise related to the Veteran's period 
of active service.  In doing so, the 
examiner should acknowledge the Veteran's 
report of a continuity of symptomatology.  
If the examiner cannot state the requested 
opinion without resorting to speculation, 
he or she should so indicate and explain 
why an opinion cannot be provided.  

The examiner should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached in a legible report.  
It is requested that the examiner consider 
and reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.

4.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of the 
arthritis of the bilateral hands.  The 
entire claims file and a copy of this 
Remand must be reviewed by the examiner in 
conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.  
Specifically, the examiner is asked to 
identify all bilateral hand conditions 
found to be present.
 
The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
any diagnosed hand condition is related to 
the Veteran's period of military service, 
to include any in-service injury or to the 
Veteran's service as a cook.  In doing so, 
the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached.  It is requested that the 
examiner consider and reconcile any 
additional opinions of record or any 
contradictory evidence regarding the 
above.    

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




